--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Execution Version

CONFIDENTIAL AGREEMENT

This Confidential Agreement (the “Agreement”) is made and entered into this 30th
day of June, 2015 (the “Effective Date”), by and between (a) Nobilis Health
Corp., a British Columbia corporation (“Parent”), (b) Northstar Healthcare
Subco, LLC, a Delaware limited liability company (“Subco,” and, together with
Parent, “Nobilis”), (c) Athas Health, LLC, a Texas limited liability company
(“Athas”), (d) [***], and (d) the other persons executing this Agreement as
reflected on the signature pages hereto (collectively, the “Athas Sellers”).
Nobilis, Athas and the Athas Sellers may be referred to collectively as the
“Parties,” or as appropriate, any one of the Parties may be referred to as
“Party.” Capitalized words not otherwise defined herein are defined in the MIPA
(defined below). In exchange for the Consideration set forth below (as defined
herein), the Parties agree to all of the terms and conditions stated herein,
including the recitals, which are of material consideration hereto:

RECITALS

WHEREAS, Nobilis and Athas Sellers are parties to that certain Membership
Interest Purchase Agreement (the “MIPA”) dated as of November 26, 2014 (the
“Closing Date”), which is attached hereto as Exhibit 1, whereby Subco purchased
100% of the membership interest in Athas (the “Membership Interest”) from the
Athas Sellers;

WHEREAS, as additional consideration for the purchase of the Membership
Interest, the Athas Sellers are currently owed, in the aggregate, 4,666,667
shares of Nobilis common stock, of which half was to be paid to the Athas
Sellers on the first anniversary of the MIPA’s closing date and half was to be
paid on the second anniversary of the MIPA’s closing date (collectively, the
“Contingent Shares”);

WHEREAS, [***];

WHEREAS, [***];

WHEREAS, Nobilis also believes that it is or may be entitled to recover [***] of
the [***] which total, in the aggregate, One Million Seven Hundred Thousand
Dollars ($1,700,000.00) [***], and Nobilis believes that it will be entitled to
collect [***], personally, Eight Hundred Fifty Thousand Dollars ($850,000.00)
[***] to cover certain expenses related to [***], all of which [***] have
contested;

WHEREAS, [***];

WHEREAS, [***];

WHEREAS, the matters described in these recitals are the hereinafter referred to
as the “Disputes”;

--------------------------------------------------------------------------------

WHEREAS, each Party denies all of the claims alleged against it related to or
arising out of the Disputes; and

WHEREAS, in order to avoid further time, expense and uncertainties of
litigation, the Parties desire to settle and resolve their differences in
accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the respective promises and the
Consideration of the Parties set forth herein, the Parties hereby agree to
compromise and settle all disputes between them relating to the matters made the
basis of the Disputes, or related to or arising out of the Disputes, as more
fully set forth in the Disputes, and as more fully set forth herein.

I.

Consideration


  A.

Waiver of Membership Interest Purchase Agreement Indemnity. The Parties hereby
irrevocably waive the MIPA’s Article XI in its entirety.

        B.

Consideration from the Athas Sellers.


  1.

Reduction of Number of Issuable Contingent Shares. The aggregate number of
shares of Nobilis common stock (“Common Shares”) owed by Nobilis to the Athas
Sellers as Contingent Shares shall be reduced by Eight Hundred Thirty Six
Thousand Twenty Nine (836,029) Common Shares, allocated among the Athas Sellers
as set forth on Schedule 4 (the “Withheld Shares”) such that Nobilis shall owe
the Athas Sellers, in the aggregate, Three Million Eight Hundred Thirty Thousand
Six Hundred Thirty Seven (3,830,637) Common Shares (the “Settlement Shares”).
The Parties agree that the Withheld Shares shall be credited against and shall
extinguish the [***].

        2.

Sales Restrictions. From the Effective Date until July 1, 2016, the Athas
Sellers shall not sell, contract to sell (including any short sale or other
hedging transaction), or otherwise dispose of, or grant any option to purchase
or otherwise transfer any Closing Shares or Settlement Shares, except:


  a.

Through private brokered or “block” sales pursuant to Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), if available at the time of
sale, or other available exemption from registration under the Securities Act,
for sale in the United States.

        b.

Through controlled sales by and through PI Financial Corp. or Mackie Research
Capital Corporation, where such sales are conducted after giving prior written
notice to Nobilis and in a manner designed to protect the trading price of the
Common Shares. Athas Sellers hereby agree to permit PI Financial Corp. or Mackie
Research Capital Corporation, as applicable, to consult with Nobilis with
respect to such trading strategies for any sales conducted pursuant to this
provision.


--------------------------------------------------------------------------------


  c.

Each Athas Seller who will have received, after giving effect to this Agreement,
an aggregate number of Closing Shares and Settlement Shares that is equal to or
less than 150,000, may sell shares:


  i.

in an amount that shall not exceed, in the aggregate over any 30 consecutive
trading days, that number of shares which equals 1/3 of such Athas Seller’s
aggregate holdings of Common Shares as of the Effective Date, and

        ii.

in an amount that shall not exceed, on any given trading day, 5,000 shares.


  d.

Athas Sellers may make sales or purchases of additional shares of Common Stock
that are acquired on the open market after the Effective Date of this Agreement;

        e.

Athas Sellers may transfer Closing Shares or Settlement Shares between one or
more other Athas Sellers, subject to this Agreement;

        f.

Athas Sellers may transfer shares with the prior written consent of Parent,
which may be granted or withheld in Parent’s sole discretion;

        g.

if an Athas Seller is a corporation, limited liability company, partnership or
trust, such Athas Seller may transfer its Closing Shares or Settlement Shares to
any Affiliate (as defined in the Registration Rights Agreement); and

        h.

if an Athas Seller is an individual, such Athas Seller may transfer its Closing
Shares or Settlement Shares by gift, will or intestacy to one or more Immediate
Family Member (as defined in the Registration Rights Agreement) or to a trust or
partnership, the beneficiaries or partners of which are exclusively the Athas
Seller or the Athas Seller’s Immediate Family Member(s); provided, however, that
in such case it shall be a condition to such transfer that the transferee
execute an agreement stating that the transferee is receiving and holding such
Common Shares subject to the provisions of this Agreement, and provided further
that such transfer not involve a disposition for value.

In order to assure the Athas Sellers of their ability to utilize Rule 144 as
described in Section 2a above, Nobilis hereby covenants (i) to respond to
requests for transfer of Closing Shares or Settlement Shares (and removal of
restrictive legends thereon) within five business days of the date that Rule 144
paperwork is submitted on behalf of an Athas Seller by the applicable securities
brokerage firm and (ii) to provide the opinion of counsel within such time
period at its expense to Nobilis’ transfer agent that may be required for the
transfer of such Common Shares pursuant to Rule 144.

--------------------------------------------------------------------------------


  3.

Releases by Athas Sellers. The Athas Sellers shall provide the releases set
forth in Section III.


  C.

Consideration from Nobilis and Athas.


  1.

Payment of Settlement Shares. Effective as of the Effective Date, Nobilis has
authorized for issuance to each Athas Seller the Settlement Shares in the
amounts listed across from each such Athas Seller’s name on the treasury order,
the form of which is attached as Schedule 3, and Nobilis covenants to provide
the applicable certificates for such Settlement Shares on the earlier of (i) the
date that is fifteen (15) business days following the Effective Date and (ii)
the date on which Parent receives required approvals from both the NYSE MKT and
the TSX regarding the issuance of Common Shares subject to such treasury order.
Nobilis covenants to complete all required listing applications of the NYSE MKT
and the TSX no later than August 31, 2015 and respond diligently to all requests
of the NYSE MKT and TSX in connection therewith. In any event, Nobilis agrees
that the holding period for Rule 144 purposes in respect of Settlement Shares
shall commence with the authorization of such issuance as of the Effective Date.
The Athas Sellers hereby jointly and severally represent and warrant that the
number of Settlement Shares listed across from each such Athas Seller’s name
represents all of the Settlement Shares to which such Athas Seller is entitled
and that the amounts listed were determined solely by the mutual agreement of
the Athas Sellers. Nobilis shall have no liability to any Athas Seller for any
disputes arising out of or related to the amount or number of Settlement Shares
such Athas Seller receives or is entitled to receive, including, without
limitation, any disputes related to the proportion of Withheld Shares
attributable to such Athas Seller.

        2.

[***].

        3.

[***].

        4.

[***].

        5.

Removal of Restrictive Legends. Parent shall immediately instruct its transfer
agent to remove any existing legends related to the contractual lock up from the
Closing Shares. Nobilis further covenants that certificates representing the
Settlement Shares will not contain any restrictive legends other than those
required by the Securities Act or the TSX.


--------------------------------------------------------------------------------


  6.

Registration of Closing Shares and Settlement Shares. Nobilis shall to use
commercially reasonable efforts to include such of the Closing Shares and
Settlement Shares that Athas Sellers elect to include, pursuant to their rights
under the Registration Rights Agreement, for registration in the Registration
Statement on Form S-1 pursuant to the Securities Act being prepared by Parent
pursuant to the Underwriting Agreement by and between Parent and Mackie Capital
Research (“Mackie”) dated as of May 13, 2015. Athas Sellers acknowledge that the
inclusion of the Closing Shares and Settlement Shares is subject to Mackie’s
consent. In the event that Mackie does not consent to the inclusion of the
Closing Shares and the Settlement Shares in the Registration Statement, Nobilis
acknowledges that it is bound by the terms of Section 2 of the Registration
Rights Agreement.

        7.

Releases by Nobilis, Athas and [***]. Nobilis, Athas and [***] shall provide the
releases set forth in Section II.

        8.

Several Liability. Nobilis hereby agrees that, from and after the Effective
Date, it shall only be entitled to seek indemnification under Section 11.1 of
the MIPA on a several basis from the Sellers (as defined in the MIPA) who are
not Parties hereto (individually, a “Non-Party Seller,” and two or more are
“Non-Party Sellers”)

On the Effective Date, the indemnification provided for in the MIPA’s Article XI
shall terminate with respect to claims for indemnity between any Party to this
Agreement and no Party shall bring any claim pursuant to such Article XI
thereafter; provided, however, the foregoing shall not apply with respect to the
Non-Party Sellers as set forth in Section I(C)(8) above.

  D.

Section A, Section B, Section C and Section D of this Section I are the
“Consideration”.


II.

Releases by Nobilis, Athas and [***]

Nobilis, Athas and [***] each (on behalf of itself and its respective
subsidiaries) do hereby fully RELEASE, ACQUIT AND FOREVER DISCHARGE each of the
Athas Sellers (and their respective affiliates), individually and collectively,
and Chris Lloyd, individually and in his capacities as an officer, director
and/or manager of each Nobilis, Athas and [***] (and each of their respective
subsidiaries), from any and all claims, demands, causes of action, liabilities,
expenses or costs of any character or nature, known or unknown, asserted or that
could have been asserted (i) in the Disputes, and/or which arise out of the
matters made or that could have been made the basis of the Disputes, or (ii) in
connection with the negotiation and execution of this Agreement, in each case
including, but not limited to, any and all claims, arising out of contracts,
torts, or property rights, whether arising under statutory or common law, at law
or in equity, that are now recognized by law, statute, regulation, judicial
decision, INCLUDING, BUT NOT LIMITED TO, the following: all actual damages;
exemplary, treble or punitive damages, penalties of any kind; loss of income;
common law and statutory penalties; damages to real or personal property or
property rights; economic or business losses; all claims for attorneys’ fees and
costs; prejudgment and post-judgment interest, and injunctive relief. This
release does not apply to the performance by an Athas Seller of its respective
obligations under this Agreement or otherwise to any breach of this Agreement
and any matter not contemplated by subparts (i) and (ii) of this Section II.

--------------------------------------------------------------------------------


III.

Releases by Athas Sellers

Each Athas Seller (on behalf of itself and its affiliates) does hereby fully
RELEASE, ACQUIT AND FOREVER DISCHARGE (a) Chris Lloyd, individually, and in his
capacity as an officer, director and/or manager of each of Nobilis, Athas and
[***] (and each of their respective subsidiaries), (b) Steven Ganss in his
capacity as Seller Representative, and (c) each of Nobilis, Athas and [***] (and
each of their respective subsidiaries) from any and all claims, demands, causes
of action, liabilities, expenses or costs of any character or nature, known or
unknown, asserted or that could have been asserted (i) in the Disputes, and/or
which arise out of the matters made or could have been made the basis of the
Disputes, or (ii) in connection with the negotiation and execution of this
Agreement, in each case including, but not limited to, any and all claims,
arising out of contracts, torts, or property rights, whether arising under
statutory or common law, at law or in equity, that are now recognized by law,
statute, regulation, judicial decision, INCLUDING, BUT NOT LIMITED TO, the
following: all actual damages; exemplary, treble or punitive damages, penalties
of any kind; loss of income; common law and statutory penalties; damages to real
or personal property or property rights; economic or business losses; all claims
for attorneys’ fees and costs; prejudgment and post-judgment interest, and
injunctive relief. This release does not apply to the performance by Nobilis,
Athas or [***] of their respective obligations under this Agreement and any
matter not contemplated by subparts (i) and (ii) of this Section III.

IV.

Indemnity.


--------------------------------------------------------------------------------


  A.

Lloyd and Ganss Indemnity. Nobilis shall indemnify and hold harmless Chris
Lloyd, individually and in his capacity as an officer, director and/or manager
of Nobilis or Athas, and Steven Ganss in his capacity as Seller Representative,
from and against any losses, including reasonable attorney’s fees, for any
claims brought by any Non-Party Seller related to or arising out of (i) the
Disputes or the matters made the basis of the Disputes, or (ii) in connection
with the negotiation and execution of this Agreement.

        B.

Athas Seller Indemnity. Nobilis shall indemnify and hold harmless each Athas
Seller, individually, from and against any losses, including reasonable
attorney’s fees, related to any judgment for which an Athas Seller would be
personally liable (which, for clarity, does not include liability in his or her
capacity as an officer, director and/or manager of [***] or Athas) that is
entered in either the Elite Litigation or the [***].


V.

Warranties


  1.

The Parties warrant and represent to each other that each has the authority to
bind himself/herself/itself hereunder in the capacities stated herein, that each
is competent to execute this Agreement and was fully informed of its terms,
contents, conditions, and effects before executing this instrument, and that in
executing this Agreement, no promise or representation of any kind has been made
to them, except as expressly stated in this Agreement. The Parties represent
that they have relied solely upon their own judgment after consulting with
counsel, that neither is relying on any representation of another Party or
another Party’s counsel except as contained in this Agreement, and that they
fully understand the terms of this Agreement and that the Consideration
mentioned is all the Consideration to be received for the claims released herein
and the execution of this Agreement.

        2.

The Parties represent and warrant that this Agreement and the Consideration and
the respective releases provided in Sections II and III (collectively, the
“Releases”) are being made by the Parties as a final compromise and settlement
of disputed claims and causes of action, and that such Agreement and
Consideration and Releases are not to be construed as an admission of liability
of any fact on the part of any Party. The Parties have expressly denied any
liability to one another. It is contracted that neither this Agreement, nor the
compromise and settlement agreement evidenced hereby, shall be used against any
Party as evidence of liability or for estoppel in any suit, claim or proceeding
of any nature. However, this Agreement may be asserted by either Party (a) as an
absolute and final bar to any claim or proceeding now pending or hereafter
brought by any person, firm or corporation claiming by, through or under the
other Party alleging claims related to the subject matter of the Disputes or the
Agreement, or (b) in any action to enforce the terms of this Agreement.


--------------------------------------------------------------------------------


  3.

By the signatures below, the Parties represent and warrant that the undersigned
signatories are authorized to execute this Agreement and understand that this
Agreement constitutes a final and complete release of claims as more fully set
forth above.


VI.

Successors and Assigns

This Agreement is binding upon and inures to the benefit of the Parties, in all
capacities, including their parent, subsidiary and affiliate corporations,
attorneys, officers, directors, employees, agents, successors, heirs,
predecessors, assigns and legal representatives, and anyone claiming by, through
or under them. As part of the consideration, the Parties expressly represent and
warrant for themselves, and their parent, subsidiary and affiliate corporations,
attorneys, officers, directors, employees, agents, successors, heirs,
predecessors, assigns and legal representatives that (1) the undersigned is
legally competent and authorized to execute this Agreement, and (2) the Party
has not assigned, pledged or otherwise in any manner whatsoever sold or
transferred any right, title or interest which it had or may have in the claims
hereby released or the Disputes.

VII.

Confidentiality

In exchange for the Consideration and Releases herein, and except as may be
required for the dismissal of the Lawsuit and related proceedings, or the
enforcement or carrying out the terms of this Agreement, the Parties agree to
keep the nature and terms of this Agreement, and the Consideration, as well as
any negotiations relating thereto (referred to collectively as “Confidential
Information”), confidential through, and further agree not to divulge
Confidential Information to any persons (including, but not limited to, any
experts, third parties, consultants, witnesses, and/or agents or representatives
of the press of media), except to their attorneys, accountants, financial
advisors and like professionals, as reasonably necessary, in the ordinary course
of handling the Disputes and the ordinary course of business and as required by
law. Public dissemination and disclosure to the press or media shall not be
deemed to be in the ordinary course of handling the Disputes or the ordinary
course of business. If inquiry is made, a Party may respond that the Disputes
have been amicably resolved or settled by mutual agreement. The Parties
acknowledge that the harm caused by a breach of this Confidentiality provision
is difficult to estimate or incapable of estimation, and that any breach of this
Confidentiality provision shall entitle a non-breaching Party to immediate
injunctive relief, together with all costs and fees associated with seeking such
relief. Notwithstanding the foregoing provisions, in the event that Nobilis
should be required by applicable law (which, for the avoidance of doubt,
includes obligations pursuant to the Securities Act and the Securities Exchange
Act of 1934, as amended) or legal process to disclose any Confidential
Information, or to the extent that, in Nobilis’ counsel’s reasonable discretion,
disclosure of the terms of this Agreement is necessary to effectuate the purpose
of this Agreement (which, for the avoidance of doubt, includes disclosure in
connection with any registration of the Closing Shares and the Settlement Shares
under the Securities Act), such disclosure shall not constitute a breach of this
Confidentiality provision.

VIII.

No other representations


--------------------------------------------------------------------------------

All agreements and understandings of all parties are embodied and expressed in
this Agreement; and no other representation of any kind has been made to either
Party with respect to this settlement by the other Party or any other person,
firm, association, corporation, or other entity acting on its behalf except as
expressly set forth herein.

IX.

Severability

The provisions of this Agreement are severable. If for any reason any provision
of this Agreement is determined to be invalid, unenforceable, or contrary to any
existing or future law to any extent, such provision shall be enforced to the
extent permissible under the law and such invalidity, unenforceability, or
illegality shall not impair the operations of or otherwise affect those portions
of this Agreement which are valid, enforceable, and legal. No Party to this
Agreement shall initiate any proceeding challenging the validity or
enforceability of any provision of this Agreement once it has been signed. The
Parties reserve only their right to enforce the terms and provisions of this
Agreement to the extent that they are not fully performed by any other Party.

X.

Governing Law

This Agreement is entered into, and shall be governed by, construed in
accordance with, and enforced under the laws of the State of Texas. The terms
and conditions contained in this Agreement are not mere recitals, but are
obligations binding the Parties in accordance with, and to the fullest extent
of, Texas law.

XI.

Construction

This Agreement has been prepared jointly by the Parties, and each Party has had
an opportunity to consult with legal counsel concerning its content. No
ambiguity in the language of this Agreement shall be construed against any
Party, and no presumption or burden of proof shall arise favoring or disfavoring
any Party because of the authorship of any provision of this Agreement.

XII.

Entire Agreement

This Agreement is a fully integrated agreement. It contains the full and final
expression of the Parties relative to its subject matter and all the promises
and covenants exchanged by the Parties. This Agreement constitutes the entire
contract between the Parties and supersedes any and all prior or contemporaneous
agreements, communications, or understandings, whether written or unwritten,
between or among any of the Parties with respect to the matters set forth
herein. It is intended by the Parties that this Agreement shall be complete and
shall not be subject to the claim of mistake of fact or law by the Parties. It
is expressly understood and agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect whatsoever except by an
executed written agreement. The Parties hereto agree that they will make no
claim at any time or place that this Agreement has been orally altered or
modified or otherwise changed by oral communication of any kind or character.
The waiver by either Party hereto of any breach of any provision of this
Agreement shall not constitute or operate as a waiver of any breach or any other
provision herein, nor shall failure to enforce any provision herein operate as a
waiver at such time or at any future time of performance of any other provision
herein.

--------------------------------------------------------------------------------


XIII.

Counterparts

This Agreement may be executed in one or more counterparts by each Party hereto
(including by facsimile or .pdf file by electronic mail), each of which shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement.

[Remainder of page intentionally left blank. Signature pages follows.]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered on the date inscribed below their respective signatures,
and the individuals signing this Agreement warrant and represent that they have
the authority to bind themselves and the Parties to the terms of this Agreement.

Subco:         Northstar Healthcare Subco, LLC       By: /s/ Matthew K. Maruca  
Matthew K. Maruca, General Counsel             NOBILIS:         Nobilis Health
Corp.       By: /s/ Kenneth J. Klein   Kenneth J. Klein, CFO         ATHAS:    
    Athas Health, LLC       By:

/s/ Andy Chen

  Andy Chen, CFO             [***]           [***]           By:     [***]      
          [Signatures continue on next page]  


--------------------------------------------------------------------------------


ATHAS SELLERS:         /s/ Chris Lloyd   Chris H. Lloyd         The Wells
Children’s Irrevocable Trust       By: /s/ Jay V. Wells   Name: Jay Wells  
Title: Trustee         The Vance Wells Irrevocable Asset Trust       By: /s/
Vance Wells   Name: Vance Wells   Title: Trustee         The Kym Wells
Irrevocable Asset Trust       By: /s/ Kim Wells   Name: Kym Wells   Title:
Trustee         /s/ Vance Wells   Vance Wells         The Ganss Irrevocable
Trust       By: /s/ Carter Ganss   Name: Carter Ganss   Title: Trustee        
The Steven Ganss Irrevocable Asset Trust       By: /s/ Steven Ganss   Name:
Steven Ganss   Title:           [Signatures continue on next page]  

12

--------------------------------------------------------------------------------


The Amy Ganss Irrevocable Asset Trust         By: /s/ Amy Ganss   Name: Amy
Ganss   Title:           /s/ Steve Ganss   Steve Ganss         /s/ Alex
Noffsinger   Alex Noffsinger         /s/ Nick Lloyd   Nick Lloyd         /s/
Tyler Holland   Tyler Holland         /s/ Lewis Lefko   Lewis Lefko         /s/
Brett Lamb   Brett Lamb         /s/ Doug Johnson   Doug Johnson         /s/
Christopher Smith   Christopher Smith         /s/ John Lookabaugh   John
Lookabaugh         /s/ Jonathan Herland   Jonathan Herland         /s/ Greg
Campbell   Greg Campbell               [Signatures continue on next page]  

13

--------------------------------------------------------------------------------


/s/ Brad Nelson   Brad Nelson         /s/ Keith Crider   Keith Crider        
/s/ Christopher Quinn   Christopher Quinn         /s/ Erin Bouck   Erin Bouck  
      /s/ Chance McElhaney   Chance McElhaney         Cottonwood Family Trust  
      By:  /s/ Shelley Arnette   Name:  Shelley Arnette   Title: Trustee        
/s/ Melanie Gross   Melanie Gross  

14

--------------------------------------------------------------------------------

Schedule 1

[***]

15

--------------------------------------------------------------------------------

Schedule 2

[***]

16

--------------------------------------------------------------------------------

Schedule 3

[***]

17

--------------------------------------------------------------------------------

Schedule 4

[***]

18

--------------------------------------------------------------------------------